Judgment, Supreme Court, New York County (Allen Murray Myers, J.), rendered July 14, 1988, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminally possessing a hypodermic instrument and sentencing him to concurrent terms of imprisonment of from 4Vá to 9 years, and six months, respectively, unanimously reversed, on the law, and the matter remanded for a new trial.
Absent the defendant’s consent, copies of statutory material may not be given to the jury, even in response to a request from the jury. It is now well established that a violation of this rule, as is the case here, requires reversal irrespective of prejudice to the defendant. (People v Nimmons, 72 NY2d 830; People v Sanders, 70 NY2d 837; People v Owens, 69 NY2d 585.) As the People forthrightly concede, the conviction must be reversed and the matter remanded for a new trial.
In view of this disposition, it is unnecessary to consider the other arguments raised by defendant. Concur—Kupferman, J. P., Sullivan, Rosenberger, Ellerin and Smith, JJ.